                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


 ZANDER GROUP HOLDINGS, INC., et al.,

         Plaintiffs,                               Case No. 3:18-cv-00653

 v.                                                Judge William L. Campbell, Jr.
                                                   Magistrate Judge Alistair E. Newbern
 KATZ, SAPPER, & MILLER, LLP, et al.,

         Defendants.


                                             ORDER

        A telephone conference with the Magistrate Judge is set on October 30, 2020, at 11:00 a.m.

Counsel shall call (888) 557-8511 and enter access code 7819165# to participate.

        Counsel shall file a joint statement of the discovery dispute by no later than October 28,

2020. The statement shall clearly identify each issue to be discussed and include the subject request

and response. Each party’s position statement shall be no longer than three pages per issue raised.

        It is so ORDERED.



                                                      ____________________________________
                                                      ALISTAIR E. NEWBERN
                                                      United States Magistrate Judge




      Case 3:18-cv-00653 Document 55 Filed 10/27/20 Page 1 of 1 PageID #: 644
